Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 201-211 and 213-224 are all the claims.
2.	Claims 201, 205, 214, 218, 221 and 224 are amended in the After Final Response of 8/16/2022.
3.	Withdrawn Claims 214-224 are rejoined for examination. Claims 205-206, 208, 214-215, 217-218 are amended by Examiner’s Amendment set forth below.
4.	Claims 201-211 and 213-224 are all the claims under examination. 

Withdrawal of Objections
Claim Objections
5.	The objection to Claims 201-211 and 213-224 because of informalities is withdrawn. 
a) Applicants have amended generic Claim 201 to replace “or” language between “SEQ ID NOs: 61, 62, and 63; and SEQ ID NO: 112, 113, and 114” with the article “and.” 
b) Applicants have amended Claim 224 for proper punctuation between steps a) and b) to recite “;” and not “,”.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph


6.	The rejection of Claims 205-206 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended Claim 205 (and Claim 206) in part to remove the parentheses whilst the Examiner’s Amendment makes further clarification.

7.	The provisional rejection of withdrawn Claims 214-224 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended 214-224 to correct the dependency from a canceled claim to currently pending claims.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Shea on 8/26/2022.
The application has been amended as follows: 
205. (Currently Amended) The bispecific antibody of claim 201, wherein the EC50 for the phagocytosis index curve of MKN-45 cells of the bispecific antibody in the presence of human macrophages, as measured by imaging, with an E:T ratio of 1:3 human macrophages: target compared to the EC50 measured without soluble CEACAM5 and/or that the maximum of the phagocytosis index curve is not reduced by 20% or more by addition of 200 ng/mL CEACAM5.
208. (Currently Amended) The bispecific antibody of claim 201, wherein the bispecific antibody binds to human CEACAM6 expressed on recombinant CHO cells CHO-K1 with an EC50 
214. (Currently Amended) A method of treating a CEACAM5-expressing cancer, comprising administering the bispecific antibody of any of claims 201-211 
215. (Currently Amended) The method of claim 214, wherein the EC50 the phagocytosis index curve of the bispecific antibody in the presence of 1 mg/mL human IgG is in the range of 0.1 to 3 times the EC50 
217. (Currently Amended) The method of claim 214, wherein the bispecific antibody is administered in simultaneous, separate, or sequential combination with a second bispecific antibody comprising a first binding part specifically binding to human CEACAM5, and a second binding part specifically binding to human CD3F in the treatment of the patient having said CEACAM5-expressing cancer.
218. (Withdrawn, Currently Amended) A method of inducing cell lysis of a CEACAM5-expressing tumor cell comprising contacting the tumor cell with the bispecific antibody of any of claims 201-211.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: bispecific antibodies binding to human carcinoembryonic antigen CEACAMS and human CD47, polynucleotides encoding such bispecific antibodies and vectors and host cells comprising such polynucleotides, methods for selecting and producing the bispecific antibody, and methods of using such bispecific antibodies in the treatment of diseases in monotherapy as well in combination are found to be free from the art for the VH/VL combination in the bispecific construct of Claim 201.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Claims 201-211 and 213-224 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643